                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

IN RE:                                     §
                                           §    CHAPTER 7
ORLY GENGER,                               §
                                           §    CASE NO. 19-10926-TMD
         Debtor.                           §

                              NOTICE OF HEARING

         PLEASE TAKE NOTICE that a hearing has been set for October 11, 2019 at

9:30 a.m. and will take place in Austin Courtroom No. 1 of the United States Bankruptcy

Court, 903 San Jacinto, Austin, Texas 78701 on the Expedited Motion for Order to Show

Cause [Docket No. 42].

Dated: September 25, 2019
                                       Respectfully submitted,


                                       By: /s/ Sabrina L. Streusand
                                       Sabrina L. Streusand
                                       State Bar No. 11701700
                                       Stephen W. Lemmon
                                       State Bar No. 12194500
                                       Streusand Landon, Ozburn & Lemmon, LLP
                                       1801 S. MoPac Expressway, Suite 320
                                       Austin, Texas 78746
                                       (512) 236-9901 (Telephone)
                                       (512) 236-9904 (Facsimile)
                                       streusand@slollp.com
                                       lemmon@slollp.com

                                       John Dellaportas (admitted pro hac)
                                       Emmet, Marvin & Martin, LLP
                                       120 Broadway
                                       New York, New York 10280
                                       (212) 238-3000 (Telephone)
                                       jdellaportas@emmetmarvin.com

                                       COUNSEL TO JUDGMENT CREDITOR
                                       SAGI GENGER



{01519/0001/00240544.1}
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 25, 2019, a true and correct
copy of the above referenced document was served via ECF filing and/or regular U.S.
mail on the following parties:
         Eric Herschmann
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042

         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Ron Satija
         P.O. Box 660208
         Austin, TX 78766-7208




{01519/0001/00240544.1}                      2
         Arie Genger
         c/o Deborah D. Williamson
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         Arie Genger
         19111 Collins Ave., Apt. 706
         Sunny Isles, FL 33160-2379

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Orly Genger
         210 Lavaca Street
         Unit 1903
         Austin, Texas 78701

         Sagi Genger
         c/o John Dellaportas
         Emmet Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas
         40th Floor
         New York, NY 10036-6149

                                          /s/ Sabrina L. Streusand
                                          Sabrina L. Streusand




{01519/0001/00240544.1}                   3
